     Case 2:10-cr-00229-KJD-PAL Document 33 Filed 12/02/20 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   UNITED STATES OF AMERICA,                            Case No. 2:10-cr-0229-KJD-PAL
 8                                           Plaintiff,       ORDER FOR DISCLOSURE OF
                                                                PRESENTENCE REPORT
 9           v.
10   GENESIS PENA-CHAVEZ,
11                                         Defendant.
12          Before the Court is Defendant’s Motion for Disclosure of Presentence Report (#32).
13   Having reviewed Defendant’s motion and the supporting documentation provided by counsel,
14   the Court hereby ORDERS the U.S. Probation Office to disclose the Presentence Report in the
15   above-referenced case to Lisa Ludwig, Defendant’s counsel of record in District of Oregon case
16   No. 3:19-cr-00532-HZ-1.
17          IT IS HEREBY ORDERED that Defendant’s Motion for Disclosure of Presentence
18   Report (#32) is GRANTED.
19   Dated this 2nd day of December, 2020.
20
21                                               _____________________________
                                                  Kent J. Dawson
22                                                United States District Judge
23
24
25
26
27
28
